

116 S4332 IS: To provide for the use of additional funds for transportation projects that were affected by Coronavirus Disease 2019 (COVID–19), and for other purposes.
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4332IN THE SENATE OF THE UNITED STATESJuly 27, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the use of additional funds for transportation projects that were affected by Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Additional funding for transportation grants(a)In generalNotwithstanding any other provision of law, the Secretary of Transportation shall use any amounts made available to the Secretary for grant programs for covered projects, and not otherwise obligated, to provide additional funds to covered projects. (b)AmountIn providing additional funds for a covered project under subsection (a), the Secretary shall provide an amount equal to not less than 10 percent of the total project costs. (c)Federal shareAmounts made available for a covered project under subsection (a) shall not be counted toward the Federal share of the project.(d)Modifications to agreementsThe Secretary of Transportation shall modify a grant agreement for a covered project as necessary to provide additional funds under subsection (a) in accordance with the amount determined under subsection (b).(e)Definition of covered projectIn this section, the term covered project means a highway project, a public transportation project, a rural transportation project, or a tribal transportation project that—(1)during the period beginning on January 1, 2017, and ending on the date of enactment of this Act—(A)has been awarded a grant under a competitive grant program of the Secretary of Transportation; or(B)in the case of a new fixed guideway capital project proposed to be carried out using a grant under section 5309 of title 49, United States Code, advanced to the engineering phase under subsection (g) of that section; and(2)requires additional funding to complete the project due to the effects of the Coronavirus Disease 2019 (COVID–19). 